Exhibit 10.1

Retirement Package for Dennis L. Yakobson
Dated September 30, 2005

Upon Dennis Yakobson’s voluntary termination of his Employment Agreement, the
Company’s will provide the following retirement package to Mr. Yakobson:

1.

Employment Agreement.  Pursuant to the terms of Mr. Yakosbson’s employment
agreement, the Company will compensate Mr. Yakobson with a total salary of
$265,543 for each of the years 2006 and 2007. The company will pay Mr. Yakobson
six months salary on his last day of employment and thereafter his monthly
payments will commence on the seventh month from his last day of employment.

 

 

2.

Convertible Promissory Notes.  The Company and Mr. Yakobson agree that Mr.
Yakobson may at his election convert all his Convertible Promissory Notes
representing $80,517.91 into shares of the common stock of Rentech, Inc.
(“Common Stock”) (“Notes”).  The Company agrees to extend the Notes to mature on
September 30, 2008.  Mr. Yakobson agrees to amend the Notes to provide an
interest rate to be the rate published in the Wall Street Journal.

 

 

3.

Deferred Compensation.  The Company and Mr. Yakobson agree that the Company will
pay Mr. Yakobson deferred compensation in an amount of $196,358.48 and at
Yakobson’s election, he may receive the cash or use such funds to exercise
existing stock options.

 

 

4.

Retirement Package and Terms:

 

 

 

A.

Mr. Yakobson agrees to retire no late than December 31, 2005 and at such time as
is determined by Hunt Ramsbottom;

 

 

 

 

B.

The Company will execute a Consulting Agreement with Mr. Yakobson whereby he
will provide consulting services at the discretion of the then current
management for a monthly fee of $10,000.  The term of the agreement will be one
year and will commence on the day following Mr. Yakobson’s last day as an
officer of the Company.

 

 

 

 

C.

The Company will give Mr. Yakobson $250,000 as payment for various benefits he
has owed to him, which may at Mr. Yakobson’s election be used for cashless
exercises of stock options of the Company.

 

 

 

 

D.

The Company will grant Mr. Yakobson the following stock options which will have
a term of two years and an exercise price of $2.53 (close on 9/30/05):

 

 

 

 

 

(i)

An option for 115,000 shares of Common Stock from the 2005 Stock Option Plan;
and

 

 

 

 

 

 

(ii)

An option for 455,000 shares of Common Stock from the Company’s stock option
plan for the year 2006 which is expressly conditioned upon such plan being
approved by the Company’s shareholders and current Board of Directors.


--------------------------------------------------------------------------------